Case: 1:11-cr-00270-DCN Doc #: 77 Filed: 10/24/19 1 of 6. PageID #: 863




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                    )       Case No. 1:11 CR 270
                                              )
                Plaintiff,                    )
                                              )
                vs.                           )       AMENDED ORDER GRANTING
                                              )       COMPASSIONATE RELEASE
                                              )
 NICHOLAS WALKER,                             )
                                              )
                Defendant.                    )


        This matter is before the Court on Mr. Walker’s Motion to Reduce Sentence Pursuant to

 18 U.S.C. §3582(c)(1)(A) (i) For Immediate Compassionate Release. (ECF #71). Mr. Walker

 seeks an order reducing his sentence to time served for “extraordinary and compelling

 circumstances” within the meaning of and purpose of 18 U.S.C. §3582(c)(1)(A) and U.S.S.G.

 §1B1.13. The government has indicated that it objects to the request on procedural grounds.

        Under the terms of the First Step Act, 18 U.S.C. §3582(c)(1)(A), inmates may file a

 request with the court to modify an imposed term of imprisonment for “extraordinary and

 compelling reasons.” Prior to taking such action, however, an inmate is required to request that

 the Director of the Bureau of Prisons (“BOP”) file a motion on his behalf, and to “fully exhaust[]

 all administrative rights to appeal a failure of the BOP to bring a motion.” Administrative rights

 are exhausted when the warden refuses to recommend that the BOP file a compassionate release

 motion with the court, and the prisoner appeals the denial using the BOP’s Administrative

 Remedy program. Program Statement 1330.18; 28 C.F.R. 542(B), or if there has been a “lapse

 of 30 days from the receipt of such a request by the warden of the defendant’s facility.”
Case: 1:11-cr-00270-DCN Doc #: 77 Filed: 10/24/19 2 of 6. PageID #: 864




        Mr. Walker claims that he filed a Request for Compassionate Release/Reduction in

 Sentence on August 5, 2019. The BOP claims that it never received the August 5, 2019 request

 for relief from Mr. Walker. The evidence presented in Mr. Walker’s Motion for a hearing on this

 issue shows that a request for immediate compassionate release was filed with the BOP on

 August 5, 2019, by way of a letter provided to the Warden of FCI Ashland, where Mr. Walker is

 currently being housed. (ECF #73, Ex. A, B, C, D, and E). The Court also took testimony from

 Mr. Walker at a hearing on October17, 2019, in which he stated that one of his counselors at the

 BOP, Ms. Beth Koster, discussed his request with him on multiple occasions, including once, as

 early as August 6, 2019. The Court finds that Mr. Walker’s testimony was credible, and taken in

 combination with the evidence attached to his Motion for Hearing establishes that the BOP did

 receive his request no later than August 6, 2019. No action had been taken by the BOP to

 address Mr. Walker’s request within thirty days of his submission of the August 5, 2019 request

 and no answer was provided until October 11, 2019,1 well after Mr. Walker sought intervention

 from this Court. Therefore, pursuant to 18 U.S.C. §3582(c)(1)(A)(i), this Court has the ability

 to consider Mr. Walker’s request directly.

        In order to qualify for a reduction under 18 U.S.C. §3582(c)(1)(A)(i), the Commission

 requires that the Defendant prove the existence of “extraordinary and compelling reasons,”

 which justify the request. Mr. Walker’s circumstances do not match with any of the specific

 delineated reasons described by the Sentencing Guidelines in §1B1.13, Application Note 1(A)-

 (C). However, under subsection (D) of the note, the Court may also consider other

 “extraordinary and compelling reasons” not specifically articulated. If such reasons exist and the

 defendant is not a danger to the safety of any other person or the community, a court may order


        1
          On October 11, 2019, the BOP Warden in charge of Mr. Walker’s facility issued a denial
 of his request, acknowledging receipt of the request only as of September 25, 2019, the date the
 Assistant United States Attorney assigned to this case forwarded a copy of Mr. Walker’s request to
 the institution as part of her investigation into the matter.
Case: 1:11-cr-00270-DCN Doc #: 77 Filed: 10/24/19 3 of 6. PageID #: 865




 the reduction of sentence. Although rehabilitation, in itself, is not grounds for a reduction under

 these provisions, the Court should consider post-offense developments under §3553(a), in order

 to take into account the “most up-to-date picture” of the defendant’s history and characteristics.

 See, U.S.S.G. §1B1.13, Application Note 3.

        Mr. Walker is a veteran, who served as a combat medic for the United States Army on

 over 200 mounted and dismounted combat missions during Operation Iraqi Freedom. He

 received numerous medals and commendations for his service. (ECF #53). Upon his return he

 suffered from severe post-traumatic stress disorder and other mental health issues that were

 originally mis-diagnosed. The uncontested details of his service experiences and resulting

 mental health issues are more fully outlined in his original sentencing memorandum, and in his

 Memorandum in Support of this motion, and are incorporated as if re-written here. (ECF #53,

 71). It appears as if his untreated and/or mistreated mental health issues spiraled him into drug

 abuse and eventually to the criminal activities he pled guilty to in this case.

        Mr. Walker pled guilty to charges of armed bank robbery, brandishing a firearm during

 the commission of a felony, and bank robbery, and was sentenced to a total of 132 months in the

 BOP. He did not appeal his conviction or sentence, and has been granted no prior reductions by

 this Court. The BOP did reduce his sentence to 114 months through the application of “good

 time credits.” Mr. Walker has been incarcerated now for over 100 months and was scheduled to

 be transferred to a halfway house in Mississippi on December 10, 2019.2 He has had no

 behavioral infractions during his incarceration, and has reportedly paid his restitution amount, in

 full. The Warden’s belated denial of his request for compassionate release acknowledges the

 following:




        2
         According to an attorney for the BOP, Mr. Walker was transferred into a halfway house
 on December 11, 2019, following this Court’s original Order (ECF #75), which is, hereby, amended.
Case: 1:11-cr-00270-DCN Doc #: 77 Filed: 10/24/19 4 of 6. PageID #: 866




        You have had no supervised release violations. Your institutional adjustment has
        been good. You have completed 21 programs while incarcerated at FCI Ashland,
        and are currently enrolled in a VET support group. You have received no
        incident reports while incarcerated in the Bureau of Prisons. You grew up in a
        good home and were raised by your parents. You had a stellar recommendation
        from your unit sergeant while serving in the United States Army. You have
        served 8 years, 5 months, and 19 days on a 132-month sentence. You are eligible
        for Home Confinement on March 4, 2020, and approved for Residential Reentry
        Center (RRC) placement starting December 10, 2019, in Tulepo, Mississippi.
        You are currently 34 years old, and were 26 when you were incarcerated. You
        plan to live with your friend/employer upon your release to Oxford, Mississippi.

        Despite recognizing the above cited positive factors, the Warden denied Mr. Walker’s

 request based on a failure to provide medical documentation of his mother’s incapacitation; a

 failure to meet any of the specific guidelines for compassionate release and a generalized

 reference to the severity of his original crime.

        In addition to his history and his record of incarceration,3 Mr. Walker cites his desire to

 aid his terminally ill mother, both emotionally and financially, as his main reason for seeking

 immediate release. He has provided undisputed evidence to the Court to show that his mother is

 suffering from Acute Myeloid Leukemia (“AML”). Her prognosis is not good, and she requires

 expensive, non-traditional treatment due to a genetic issue that diminishes her response to more

 traditional treatments. The treatments available to her are generally less effective, higher risk,

 and higher cost than those available to other patients.

        Mr. Walker also has obtained a contract to write a second novel,4 which will allow him to

 support himself and contribute in a meaningful way upon his discharge from the BOP. The

 payments from this project would allow Mr. Walker to contribute to his mother’s medical costs



        3
           The Court may consider all relevant circumstances when considering a request for
 reduction of sentence, including factors that were known at the time of the original sentencing.
        4
           While incarcerated, Mr. Walker wrote a book that has received many excellent reviews
 from major outlets, has been translated into a multitude of languages, and is now going to be made
 into a motion picture. Internationally renowned directors, the Russo Brothers purchased the movie
 rights.
Case: 1:11-cr-00270-DCN Doc #: 77 Filed: 10/24/19 5 of 6. PageID #: 867




 and cost of living, as well as to set himself up as a self-sustaining and productive member of the

 community.

        Taking into consideration Mr. Walker’s history; the circumstances leading up to his

 crime; his acceptance of responsibility not just with regard to the conviction but as demonstrated

 through the meaningful use of his time in prison; the failing health of his mother; his

 extraordinary job opportunity and the good that would allow him to do for his family and his

 community; and, the minimum time left remaining on his sentence; the Court finds that Mr.

 Walker has provided sufficiently extraordinary and compelling reasons to justify an alteration of

 his current sentence under 18 U.S.C. §3582(c)(1)(A)(i), and §1B1.13, Application Note 1(D) of

 the Sentencing Guidelines. The Court, therefore, grants Mr. Walker’s request for compassionate

 release and Orders that his sentence be reduced to time served. He is subject to five years of

 supervised release. It shall be a condition of his supervised release that he maintain his current

 placement at the halfway house in Tupelo, MS for a minimum of six months, and as long as his

 supervised release officer deems necessary. Mr. Walker shall also be subject to all other

 mandatory, standard, and special conditions of supervised release as outlined in his original

 Judgment Entry, including participating in any mental health and/or substance abuse treatment

 that may be recommended by his supervising officer.

        Mr. Walker shall be permitted to travel outside the district without regard to the usual

 ninety-day waiting period for purposes of visiting his mother, so long as he is otherwise in

 compliance with the terms of his supervision.    Any such travel shall be for reasonable periods

 of time and subject to whatever conditions may reasonably be imposed by the Reentry Center

 and/or his supervising officer.

        Maintaining Mr. Walker’s placement in the Reentry Center coupled with permission,

 under the appropriate conditions of supervision, to travel occasionally to see his mother and

 assist with her care, will address the extraordinary and compelling issues raised in his request,
Case: 1:11-cr-00270-DCN Doc #: 77 Filed: 10/24/19 6 of 6. PageID #: 868




 while ensuring that his integration back into the general community will be successful and the

 community will remain safe.

         For these reasons, Mr. Walker’s motion for Compassionate Release (ECF #71) is

 GRANTED. Mr. Walker’s sentence is amended to reflect a sentence of time served. IT IS SO

 ORDERED.



                                                     /s/ Donald C. Nugent
                                                            DONALD C. NUGENT
                                                     Senior United States District Judge


 DATE: October 24, 2019
